Citation Nr: 1632629	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  16-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for inoperable terminal high-grade astrocytoma.  

2.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  As discussed below, the Board was notified of the Veteran's death in June 2016.  Although his surviving spouse initiated a claim for substitution of the claims on appeal, the process in to substitute her as an appellant in the current appeal is not complete.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

On June 30, 2016 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Roanoke, Virginia, that the Veteran died in June 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).  

As noted above, the record indicates that this request for substitution is pending.  This dismissal does not affect the pending of this request.  This dismissal is procedural in nature, and dismisses the appeal in the procedural posture in which it current stands.  If substitution is granted, the appeal will proceed in the substituted party's name.


ORDER

The appeal is dismissed.


		
Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


